United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1945
Issued: April 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2008 appellant filed a timely appeal from a February 1, 2008 decision of the
Office of Workers’ Compensation Programs concerning his schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the schedule award
claim.
ISSUE
The issue is whether appellant has greater than seven percent left lower extremity
impairment, for which he received a schedule award. On appeal, he notes that he was previously
awarded three percent impairment for pain which should have been added to the schedule award
determination as different impairment evaluation methods were used.
FACTUAL HISTORY
On June 8, 2002 appellant, then a 36-year-old letter carrier, filed an occupational disease
claim alleging that he sustained an injury to his left heel and arch while in the performance of
duty. The Office accepted the claim for left plantar fasciitis and calcaneus spur. On

February 17, 2004 appellant began employment as a paralegal with a law firm. By decision
dated May 6, 2004, the Office determined that his paralegal position fairly and reasonably
represented his wage-earning capacity.
Appellant requested a schedule award. In a September 26, 2005 report, Dr. Steven R.
Small, an orthopedic surgeon, described appellant’s physical condition and advised that he had
reached maximum medical improvement “a couple of years ago.” He found that he had a 15
percent impairment of the left lower extremity. On November 8, 2005 an Office medical adviser
opined that appellant had three percent impairment of the left lower extremity under Chapter 18
of the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
By decision dated November 16, 2005, the Office granted appellant a schedule award for
a three percent impairment of the left lower extremity. The period of the award ran from
September 26 to November 25, 2005 for a total of 9.36 weeks of compensation.
By decision dated January 20, 2006, an Office hearing representative set aside the
November 16, 2005 decision and remanded the case for further development. He found that the
Office medical adviser did not provide rationale for rating three percent impairment for pain
under Chapter 18. Following clarification from its Office medical adviser, on February 23, 2006
appellant was found to have no more than three percent impairment of the left leg. On
August 30, 2006 an Office hearing representative affirmed the February 23, 2006 schedule
award. By decision dated January 26, 2007, the Office denied appellant’s request for
reconsideration.
On May 1, 2007 the Office received appellant’s request for reconsideration. Appellant
submitted an October 12, 2006 report from Dr. Samuel A. Hoisington, a Board-certified
orthopedic surgeon, who noted that appellant had significant left heel pain. Dr. Hoisington
provided an impression of left plantar fasciitis, left ankle dorsiflexion tightness, and mild left leg
calf atrophy and provided impairment testing, which included range of motion measurements.
He noted that there was a loss of dorsiflexion of the left ankle, which measured three degrees.
Dr. Hoisington also found a left calf atrophy of one centimeter on the right side. He opined that
appellant had 10 percent impairment to his left lower extremity under the federal guidelines for
permanent impairment.
On July 20, 2007 the Office asked that an Office medical adviser assess the percentage of
permanent impairment to appellant’s left leg. In a July 28, 2007 report, Dr. Morley Slutsky, the
medical adviser, advised that appellant reached maximum medical improvement on
October 12, 2006. Based on Dr. Hoisington’s examination, Dr. Slutsky found that appellant had
a seven percent left lower extremity impairment. Under Table 17-11, page 537 of the A.M.A.,
Guides, three degrees of extension/dorsiflexion equaled seven percent lower extremity
impairment. Dr. Slutsky also noted that, under Table 17-6, page 530 of the A.M.A., Guides, one
centimeter calf atrophy equaled three percent lower extremity impairment. However, under the
cross-usage chart at Table 17-2, page 526, the left calf atrophy and ankle range of motion
impairments could not be combined. Dr. Slutsky advised that, in the case where impairment
methods could not be combined, the impairment rating was based on the single largest

2

impairment method. He found the largest impairment was the seven percent left lower extremity
impairment based on loss of ankle range of motion.
By decisions dated July 30, 2007, the Office found appellant was entitled to an additional
schedule award of four percent for the left lower extremity. As appellant had already received a
three percent award, the Office granted an additional award of four percent left lower extremity
impairment. The period of the award ran from October 12 to December 31, 2006 for a total of
11.52 weeks of compensation.
On October 9, 2007 appellant requested reconsideration. He advised that he was married
and had a dependent and was entitled to compensation at the augmented compensation rate of 75
percent, as was previously awarded. Appellant noted that the prior award was for pain and
contended that, under Chapter 18, he should be rated for pain in addition to the seven percent
impairment rating for loss of use. He also questioned the use of Table 17-2 of the A.M.A.,
Guides. Appellant also contended that his foot was limited in loss of plantar flexion which was
the same motion of extension (dorsiflexion) but in the opposite direction. He opined that, under
Table 17-11, of the A.M.A., Guides, he was entitled to an award of an additional seven percent
loss for this loss in range of motion.
By decision dated October 10, 2007, the Office found that appellant’s schedule award
should have been paid at the augmented compensation rate of 75 percent. It noted that appellant
received $6,531.84 but should have been paid $7,344.00 for the period October 12 to
December 31, 2006. The Office paid the difference of $812.16 owed appellant.
On January 15, 2008 the Office requested that the medical adviser clarify whether the
medical evidence established greater impairment. In a January 24, 2008 report, Dr. Slutsky
advised that, based on the information presented, he was unable to rate appellant for pain
associated dysfunction.1 He further noted that pain impairments were added and were separate
from Table 17-2, which discusses the appropriate combination for the lower extremity
impairment methods. Dr. Slutsky advised that appellant was in error in contending that loss of
range of motion in the ankle in one direction would mean limited range of motion in another
direction. He advised that the muscles and nerve innervations which produce active range of
motion in one direction may be totally different than the muscles and nerves which innervate
range of motion in other directions. Additionally, all motion using those structures is not
affected equally. Dr. Slutsky advised that appellant see a treating physician for ankle range of
motion measurements. He further noted that Dr. Hoisington assigned 10 percent left lower
extremity impairment without documenting his calculations or providing any explanation as to
how he arrived at that rating. Dr. Slutsky reiterated that the medical evidence documented three
percent impairment for left calf atrophy and seven percent impairment for loss of ankle
dorsiflexion based on Dr. Hoisington’s physical examination. However, since Table 17-2 of the
A.M.A., Guides did not allow these two impairment methods to be combined, the largest
impairment (seven percent left lower extremity impairment for loss of ankle dorsiflexion) was
the final left lower extremity rating.

1

Dr. Slutsky stated that appellant could obtain a formal pain assessment from his treating physician.

3

By decision dated February 1, 2008, the Office found that appellant had not established
that he had more than seven percent impairment of the left lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 provides
for compensation to employees sustaining impairment from loss or loss of use of specified
members of the body. The Act, however, does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as a standard for evaluation of schedule losses and the Board has concurred in such
adoption.3 As of February 1, 2001, schedule awards are calculated according to the fifth edition
of the A.M.A., Guides.4
The standards for evaluating the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.5 Chapter 17 of
the A.M.A., Guides sets forth the grading schemes and procedures for evaluating impairments of
the lower extremities.6
Section 18.3b provides that pain-related impairment should not be used if the condition
can be adequately rated under another section of the A.M.A., Guides. Office procedures provide
that, if the conventional impairment adequately encompasses the burden produced by pain, the
formal impairment rating is determined by the appropriate section of the A.M.A., Guides.7
Office procedures further provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.8

2

5 U.S.C. §§ 8101-8193.

3

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

4

A.S., 58 ECAB ___ (Docket No. 06-1613, issued November 29, 2006). See FECA Bulletin No. 01-05 (issued
January 29, 2001).
5

See Paul A. Toms, 38 ECAB 403 (1987).

6

A.M.A. Guides 523-61, (5th ed. 2001) Chapter 17, The Lower Extremities.

7

Id. at 573, 588; Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit
4 (June 2003); see Richard B. Myles, 54 ECAB 379 (2003).
8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

ANALYSIS
In the present case, the Office originally granted appellant a schedule award for three
percent impairment to the left lower extremity for pain. Appellant subsequently submitted
medical evidence from Dr. Hoisington, who found 10 percent left lower extremity impairment.
However, Dr. Hoisington did not provide adequate findings on physical examination to support
the impairment rating or as to how he arrived at that estimate. It is well established that, when an
impairment rating by the examining physician does not conform to the protocols of the A.M.A.,
Guides, the Office may rely on the rating provided by the Office medical adviser.9
Dr. Slutsky found appellant had seven percent left lower extremity impairment based on
loss of range of motion of the left ankle. Under Table 17-11, page 537, three degrees of
extension/dorsiflexion is seven percent lower extremity impairment. Under Table 17-6, page
530, one centimeter calf atrophy equaled three percent lower extremity impairment. Dr. Slutsky
properly utilized Table 17-2, page 526 of the A.M.A., Guides, to rate impairment on the larger
loss. Under Table 17-2, page 562, he properly noted that left calf atrophy and ankle extension
range of motion deficits could not be combined. As more than one impairment method can be
used, the method that provides the higher rating should be adopted.10 In this case, appellant’s
ankle loss of motion allows seven percent impairment. While appellant contends he should also
be awarded for loss in plantar flexion, Dr. Slutsky properly determined that there were no
examination findings to support such an award. He advised that loss of range of motion in one
direction does not necessitate an equal loss in the opposite direction. Thus, Dr. Slutsky’s opinion
supports seven percent left lower extremity impairment based on loss of ankle extension range of
motion.
Dr. Slutsky also noted that he was unable to rate appellant for pain associated
dysfunction. While Dr. Hoisington noted that appellant had significant left heel pain, he did not
address whether a pain-related impairment was warranted or necessary. Thus, his report does not
provide a sufficient basis to rate pain under Chapter 17. Additionally, a review of the medical
evidence of record establishes that no physician provided any explanation to support a Chapter
18 pain rating. Thus, the Office medical adviser properly found no basis on which to attribute
additional impairment to pain.
The medical evidence establishes that appellant has no more than seven percent
permanent impairment to the left lower extremity for which he has received a schedule award.
In issuing the July 30, 2007 schedule award the Office properly subtracted the prior schedule
award of three percent impairment. There is no medical evidence in conformance with the
A.M.A., Guides to support any greater permanent impairment.

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3 (October 1990).
See also Tommy R. Martin, 56 ECAB 273 (2005).
10

See A.M.A., Guides 527.

5

CONCLUSION
The Board finds that appellant did not establish that he has more than seven percent
permanent impairment to the left lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2008 and July 30, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

